Order entered October 19, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00333-CR

                       ADRIAN CARDONA VELASQUEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-76518-M

                                            ORDER
       The Court REINSTATES the appeal.

       On July 25, 2016, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We ADOPT the October 18, 2016 findings that: (1)

appellant desires to pursue the appeal; (2) appellant is indigent and is represented by Christian

Souza; (3) the court reporter was Belinda Baraka whose backlog of appellate records has

prevented her from preparing and filing the record in this case; and (4) the trial court

recommended an extension of forty-five days. We ORDER court reporter Belinda Baraka to file

the reporter’s record in this appeal no later than December 2, 2016.


                                                      /s/   ADA BROWN
                                                            JUSTICE